Case 1:19-cv-03377-LAP Document 62 Filed 10/03/19 Page 1 of 3

LAW OFFICES OF

ARTHUR L. AIDALA 8118-137 AVENUE
MARIANNE E. BERTUNA BROOKLYN, NEW YORK 11228
HON. BARRY KAMINS (RET.) 546 FIFTH AVENUE TEL: (718) 238-9898
JOHN S. Esposiro NEw York, NY 10036 FAX: (718) 921-3292
DomINICK GULLO ee
MICHAEL T. JACCARINO TELEPHONE: (212) 486-001 1 OF COUNSEL
IMRAN H. ANSARI JOSEPH A. BARATTA
ANDREA M. ARRIGO FACSIMILE: (212) 750-8297

JENNIFER CASSANDRA

SENIOR COUNSEL WWW.AIDALALAW.COM PETER W. KOLP
Louis R. AIDALA WILLIAM R. SANTO

JOSEPH P. BARATTA PETER S. THOMAS

October 3, 2019
Honorable Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
| Re: Giuffre v. Dershowitz, Case No. 19-Civ-3377-LAP

Post-Argument Letter
Dear Judge Preska,

In accordance with your Honor’s letter endorsement [Dkt No. 60], Defendant Alan
Dershowitz (“Prof. Dershowitz”) respectfully submits the following:
Limiting Principle

At argument, Plaintiffs counsel Sigrid McCawley was asked what the limiting principle
was, and she responded that “each and every distinct publication triggers a new statute of
limitations...” (Transcript P.5, L.5) This is incorrect, in fact courts have expressly rejected this
principle in Hoesten v. Best, 34 A.D.3d 143 (App. Div. 2006), Gelbard v. Bodary, 270 A.D.2d
866 (App. Div. 2000), and Clark v. Viacom Intern. Inc., 617 Fed Appx. 495 (6th Cir. 2015), and
explained that the purpose of the single publication rule is to prevent the “endless retriggering of
the statute of limitations, multiplicity of suits and harassment of defendants.” Firth v. State of
New York, 98 N.Y.2d. 365, 370 (2002). The limiting principle is that the single publication rule

does bar a claim based on a subsequent publication where “the second publication is intended to

and does reach a new group.” Restatement (Second) of Torts § 577A, cmt. d
Case 1:19-cv-03377-LAP Document 62 Filed 10/03/19 Page 2 of 3

Ms. McCawley also argued that a mere denial of an accusation of a sexual misconduct,
without more, constitutes a defamation (See Plaintiffs Demonstrative Handout, P.19). That
interpretation is flawed. The historic right of reply specifically includes the right to call your
accuser a liar and malign her motives in publishing the lie (Restatement (Second) of Torts § 593,
cmt. K); and includes the right to impugn the accuser’s motives. Foretich v. Capital Cities/ABC,
Inc., 37 F.3d 1541 (4th Cir. 1994); Mencher v. Chesley, 85 N.Y.S. 2d 431 (Sup. Ct. 1948). Ms.
McCawley’s interpretation would preclude a falsely accused person from truthfully denying the
false accusation by exposing that person to multiple lawsuits, while allowing the false accuser the
unfettered ability to publically repeat false accusations with impunity, while using the litigation
privilege as a shield, and strip the falsely accused of the ability to deny the accusations and call
his accuser a liar. This would chill the most fundamental exercise of free speech: one’s
constitutionally protected privilege of denying a false charge in the court of public opinion.

If calling someone who has accused you of being a pedophile a “liar” or “perjurer” is
permitted to constitute actionable defamation the floodgates of litigation would be opened and the
court’s docket inundated with frivolous lawsuits. The word “liar” is commonplace in our current
political, cultural and media world, and has lost much of its sting. When both sides have called
each other “liar” this is especially true.

Leslie Wexner

At argument, the question arose as to whether Leslie Wexner’s name had been previously
mentioned by Prof. Dershowitz and whether Prof. Dershowitz had specifically accused the Boies
firm and their client of attempting to extort Wexner. The answer is yes. A December 12, 2015
New York Times article states: “As he has defended that legacy, there has been ... an accusation
of an extortion plot against the billionaire Leslie H. Wexner... ‘Virginia and her lawyers hoped to

get $1 billion, B-LL-L-I-O-N, $1 billion or half of his net worth,” Mr. Dershowitz testified he was

2
Case 1:19-cv-03377-LAP Document 62 Filed 10/03/19 Page 3 of 3

told, calling the plan an “extortion” attempt.” Prof. Dershowitz has publically repeated the
accusation regarding Wexner throughout 2016, 2017, and 2018. |

The accusation regarding Wexner is relevant and material to the claims and defenses in
this action. Prof. Dershowitz will question David Boies, Ms. McCawley and Wexner’s lawyers
about a meeting held at the Boies firm office and why Wexner’s name “disappeared” from the
case after that meeting; and, whether Giuffre’s attorneys did not believe their own client’s
accusation against Wexner; or whether they did believe her and “hush money” was paid by

Wexner in order to prevent Giuffre and her attorneys from disclosing the allegations against him.

Proportionality

At argument, Ms. McCawley suggested that Prof. Dershowitz calling Giuffre a liar and a
perjurer is disproportionate to Giuffre accusing Prof. Dershowitz of pedophilia. This conclusion
is irrational and without basis. Assuming arguendo if true, Giuffre herself has repeatedly called
Dershowitz a liar in court papers. It cannot be disproportionate to call someone a liar who has

called you a liar.

Conflict Check

At argument, the Court raised questions about a conflict check “and having to get Mr.
Boies’ consent.” (Transcript P. 40, L. 12-15) Prof. Dershowitz categorically states that he offered
to call Mr. Boies personally to get his consent to represent him and that Carlos Sires told him he
did not have to do that, as Stuart Singer has the authority to consent to representation — which Mr.

Singer did in fact do.

 

 

 

' New York Times, Alan Dershowitz on the Defense (His Own), Detember 12, 5,y Barry Meier,
available at: https:/Awww.nytimes.com/2015/12/13/business/alan-dershowitz-on-the-defense-his-own. html

3
